216 So.2d 748 (1968)
INVESTMENT CORPORATION OF FLORIDA, a Florida Corporation, Petitioner,
v.
Ralph J. BUCHMAN, Leonard M. Anton, and Robert A. McCormick, Respondents.
No. 37480.
Supreme Court of Florida.
December 17, 1968.
Rehearing Denied January 6, 1969.
James E. Thompson, of Fowler, White, Collins, Gillen, Humkey & Trenam, Tampa, for petitioner.
Thomas C. MacDonald Jr., and Shackleford, Farrior, Stallings & Evans, Tampa, for respondents.
PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ and have heard argument of the parties. After argument and upon further consideration of the matter, we have determined that the writ was improvidently issued. Therefore the writ is hereby discharged and the petition for writ of certiorari dismissed.
It is so ordered.
CALDWELL, C.J., and DREW, THORNAL, ERVIN and HOPPING, JJ., concur.
Opinion below, 208 So.2d 291.